EXHIBIT 10.1


RESIGNATION AGREEMENT
This Resignation Agreement (this “Agreement”) is made as of July 1, 2019 by and
between Mercedes T. Kerr (“Executive”) and Welltower Inc., a Delaware
corporation (the “Company”).
WHEREAS, Executive is currently serving as the Executive Vice President –
Business & Relationship Management of the Company;
WHEREAS, Executive has determined that it is in her best interests to resign her
positions with the Company, and the Company has agreed with that determination;
WHEREAS, in consideration for Executive’s execution and non-revocation of this
Agreement, the Company shall pay to Executive the payments described in this
Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties agree with each other as follows:
1.TERMINATION DATE.
a.    Executive’s last day of employment with the Company is July 1, 2019 (the
“Termination Date”). Effective as of the Termination Date, Executive also hereby
resigns all other positions Executive holds (i) with the Company, (ii) with any
of the Company’s direct and indirect subsidiaries and/or affiliates, or
(iii) with any other organization as to any position held at the request of, as
a representative of, or for the benefit of the Company. Executive agrees to take
any additional necessary steps and sign any additional documentation that may be
reasonably requested by the Company, which the Company in good faith shall
endeavor to complete within 90 days of the Termination Date, in order to give
full effect or confirmation of such resignations.
b.    As of the Termination Date, Executive will have no authority or power to
bind the Company or to represent the Company in relation to third parties or to
represent to third parties that Executive has authority or power to bind the
Company or represent the Company.
2.    PAYMENTS UPON TERMINATION. Within sixty (60) days following the
Termination Date, or such earlier time as required by law or indicated below in
this Section 2, the Company shall provide to Executive the following payments
and benefits:
a.    any accrued but unpaid base compensation through the Termination Date;
b.    any accrued but unpaid PTO through the Termination Date;
c.    any nonforfeitable benefits payable to Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Company, payable in accordance with the terms of the applicable plan; and
d.    any reasonable expenses incurred by Executive in promoting the Company’s
business (including expenses for travel and similar items) in accordance with
the business expense policy of the Company that remain unreimbursed as of the
Termination Date.
3.    PAYMENTS FOLLOWING RESIGNATION. Executive acknowledges and agrees that she
is not entitled to any payments in connection with her resignation other than
the payments and benefits set forth in Section 2 of this Agreement. The
following payments (to which Executive would not otherwise be entitled) are
being offered in consideration for Executive’s execution and delivery of this
Agreement, including the release attached hereto as Exhibit A (the “Release”),
and it becoming effective on or before August 1, 2019, and are subject to
Executive’s compliance with the covenants and other obligations set forth in
Sections 5(a), 5(b), 5(c), 5(d) and 5(e) of this Agreement, all of which must be
satisfied in full in order for the payments set forth below in this Section





--------------------------------------------------------------------------------





3 to be earned. Notwithstanding the foregoing, any benefits payable under the
Company’s 2005 Long-Term Incentive Plan, Company’s 2016 – 2018 Long-Term
Incentive Program, Company’s 2016 Long-Term Incentive Plan, 2017-2018 Long-Term
Incentive Program – Bridge 1, 2017-2019 Long-Term Incentive Program, 2018-2020
Long-Term Incentive Program and 2019-2021 Long-Term Incentive Program shall be
governed by the terms of such Plan or Program, as the case may be, and the
separate form of Waiver and Release of Claims required thereunder, which is
attached hereto as Exhibit B.
a.    a pro-rated portion of the annual bonus that Executive would have earned
for 2019 if Executive had remained employed for the entire year, based on the
number of days in 2019 that have elapsed as of the Termination Date, payable at
the time that the Company pays bonuses to its executive officers for 2019 (but
no later than March 15, 2020) with the individual performance component of this
annual bonus scored at the target level (Performance Rating of 3);
b.    all of Executive’s restricted stock granted under the Company’s 2016
Long-Term Incentive Plan and restricted stock units granted pursuant to the
2018-2020 Long-Term Incentive Program, in each case that are subject to
time-based vesting, shall become fully vested and shall settle in shares of the
Company’s common stock par value $1.00 per share; and
c.    the treatment of all of Executive’s outstanding restricted stock,
restricted stock units or other equity awards with performance-based vesting
shall be determined in accordance with the long-term incentive plan, and any
other plans, pursuant to which such awards were granted and the applicable award
agreement.
Executive represents that Exhibit C is a correct and complete list of all of
Executive’s outstanding restricted stock, restricted stock units or other equity
based awards with time-based vesting or performance-based vesting.
The pro-rated bonus payable pursuant to subsection (a) shall be paid after the
Compensation Committee of the Board of Directors of the Company has approved
bonuses payable for the 2019 calendar year. All payments to be made, vesting
restrictions to be lifted, or settlements to occur pursuant to subsections
(b) and (c) shall be made to Executive on the first business day following the
date that is sixty (60) days following the Termination Date (except as otherwise
expressly provided in the applicable award agreement).
4.    CONDITIONS OF PAYMENTS.
a.    If this Agreement does not become effective and irrevocable by its terms
on or before August 1, 2019, the Company will have no obligation to make the
payments set forth in Section 3 of this Agreement.
b.    If Executive violates any of her obligations, covenants or representations
described in the first paragraph of Section 3 of this Agreement, including under
Section 5(a), 5(b), 5(c), 5(d) or 5(e) of this Agreement, then (i) the Company’s
obligations to provide the payments under Section 3 of this Agreement will
immediately cease, (ii) Executive shall be obligated to return to the Company
any compensation paid or provided to Executive pursuant to Section 3 of this
Agreement, and (iii) the Company will be entitled to obtain all other remedies
provided by law or in equity.
5.    COVENANTS BY EXECUTIVE.
a.    Protection of Confidential Information. Executive hereby agrees that
except as set forth in the last full paragraph of this Section 5(a) she shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (defined below). Executive further agrees that,
upon the Termination Date, all Confidential Information in her possession that
is in written or other tangible form shall be returned to the Company and shall
not be retained by Executive or furnished to any third party, in any form except
as provided herein. Notwithstanding the foregoing, this Section 5(a) shall not
apply to Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this


2

--------------------------------------------------------------------------------





Agreement or any other duty owed to the Company by Executive, (iii) is lawfully
disclosed to Executive by a third party, or (iv) is required to be disclosed by
law or by any court, arbitrator or administrative or legislative body with
actual or apparent jurisdiction to order Executive to disclose or make
accessible any information. As used in this Agreement, “Confidential
Information” means, without limitation, any non-public confidential or
proprietary information disclosed to Executive or known by Executive as a
consequence of or through Executive’s relationship with the Company, in any
form, including electronic media. Confidential Information also includes, but is
not limited to, the Company’s business plans and financial information,
marketing plans, and business opportunities. Nothing herein shall limit in any
way any obligation Executive may have relating to Confidential Information under
any other agreement or promise to the Company.
Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during her employment with the Company (except
in the course of performing her duties and obligations to the Company) or after
the Termination Date shall constitute a misappropriation of the Company’s trade
secrets.
Executive agrees that Confidential Information gained by Executive during
Executive’s association with the Company, has been developed by the Company
through substantial expenditures of time, effort and money and constitutes
valuable and unique property of the Company. Executive recognizes that because
her work for the Company brought her into contact with confidential and
proprietary information of the Company, the restrictions of this Section 5(a)
are required for the reasonable protection of the Company and its investments.
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the Company’s business that Executive not compete with the
Company for a reasonable period after the Termination Date, as further provided
in Section 5(b).
Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (each a
“Government Agency”). Executive further understands that this Agreement does not
limit Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. However, to the maximum extent permitted by law,
Executive agrees that if such a charge or complaint is made, Executive shall not
be entitled to recover any individual monetary relief or other individual
remedies. This Agreement does not limit or prohibit Executive’s right to receive
an award for information provided to any Government Agency to the extent that
such limitation or prohibition is a violation of law.
Executive affirms that Executive has not divulged any proprietary or
Confidential Information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s policies and
Executive’s agreement(s) with the Company and/or common law. Executive further
affirms that Executive is not aware of and has not reported any allegations of
wrongdoing by the Company or its officers or directors, including any
allegations of corporate fraud, to a Government Agency or other person, and
therefore has not been retaliated against for reporting any allegations of
wrongdoing by the Company or its officers or directors, including any
allegations of corporate fraud.
Notwithstanding the foregoing provisions in this Section 5(a), while Executive
is employed by Belmont Village Senior Living for the purpose of Executive’s
performance of her duties and responsibilities at Belmont Village Senior Living,
Executive will not be in violation of this Section 5(a) by using information
pertaining to Belmont Village Senior Living reasonably gathered in the course of
her employment with Company, but easily and lawfully available through
Executive’s employment at Belmont Village Senior Living.


3

--------------------------------------------------------------------------------





b.    Non-Competition.
(i)    Executive hereby agrees that she will not, during the period commencing
on the Termination Date and ending on the 12-month anniversary thereof (the
“Initial Restricted Period”), engage in any business activities on behalf of any
enterprise which competes with the Company or any of its affiliates in the
business of (A) ownership or operation of Health Care Facilities (as defined
below); (B) investment in or lending to Health Care Facilities (including to an
owner or developer of Health Care Facilities); (C) management of Health Care
Facilities; or (D) provision of any consulting, advisory, research or planning
or development services to Health Care Facilities. Executive will be deemed to
be engaged in such competitive business activities if she participates in such a
business enterprise as an employee, officer, director, consultant, agent,
partner, proprietor, or other participant; provided that the ownership of no
more than two percent (2%) of the stock of a publicly traded corporation engaged
in a competitive business shall not be deemed to be engaging in competitive
business activities. If Executive provides services to an enterprise that has
some activities that compete with the Company or any of its affiliates in any
area described above and other activities that do not compete with the Company
or any of its affiliates in any of the areas described above, then so long as
Executive provides services exclusively to the portion of such enterprise that
does not compete with the Company and its affiliates, Executive will not be
deemed to be engaged in a competitive business activity as described in this
paragraph. Notwithstanding the foregoing, Executive will not be deemed to be
engaged in a competitive business activity as described in this paragraph if she
provides services to Belmont Village Senior Living and its controlled
affiliates.
(ii)    For a period of six (6) months following the end of the Initial
Restricted Period (the “Extended Restricted Period”), Executive will not
participate in any of the following entities as an employee, officer, director,
consultant, agent, partner, proprietor, or other participant: (A) Ventas, Inc.;
(B) HCP, Inc.; (C) Omega Healthcare Investors, Inc.; (D) Medical Properties
Trust, Inc.; (E) Healthcare Trust of America, Inc. Class A; (F) Healthcare
Realty Trust Incorporated; (G) National Health Investors, Inc.; (H) Sabra Health
Care REIT, Inc.; (I) Physicians Realty Trust; (J) Senior Housing Properties
Trust; (K) LTC Properties, Inc.; (L) CareTrust REIT Inc.; (M) Universal Health
Realty Income Trust; (N) Community Healthcare Trust, Inc.; (O) New Senior
Investment Group Inc.; (P) MedEquities Realty Trust, Inc.; (Q) Global Medical
REIT Inc; and (R) ReNew Health Group.
(iii)    “Health Care Facilities” means any senior housing facilities or
facilities used or intended primarily for the delivery of health care services,
including, without limitation, any active adult communities, independent living
facilities, assisted living facilities, skilled nursing facilities, inpatient
rehabilitation facilities, ambulatory surgery centers, outpatient medical
treatment facilities, medical office buildings, hospitals not excluded below, or
any similar types of facilities or enterprises, but in any event excluding acute
care hospitals or integrated health care delivery systems that include acute
care hospitals.
c.    Non-Solicit of Employees. During the Initial and Extended Restricted
Period[s], Executive will be prohibited, to the fullest extent allowed by
applicable law, from directly or indirectly, individually or on behalf of any
person or entity, encouraging, inducing, attempting to induce, recruiting,
attempting to recruit, soliciting or attempting to solicit or participating in
the recruitment for employment, contractor or consulting opportunities anyone
who is employed at that time by the Company or any subsidiary or affiliate.
d.    Non-Disparagement. Executive will not make or authorize anyone else to
make on Executive’s behalf any disparaging or untruthful remarks or statements,
whether oral or written, about the Company, its operations or its products,
services, affiliates, officers, directors, employees, or agents, or issue any
communication that reflects adversely on or encourages any adverse action
against the Company. Executive will not make any direct or indirect written or
oral statements to the press, television, radio or other media or other external
persons or entities concerning any matters pertaining to the business and
affairs of the Company, its affiliates or any of its officers or directors. The
Company agrees not to make, and shall direct its directors and senior executives
not to make on its behalf, any disparaging or untruthful remarks or statements,
whether oral or written, about Executive, including comments to the press,
television, radio, or other media or other external persons or entities.
e.    Return of Company Materials.


4

--------------------------------------------------------------------------------





(i)    Definition of Electronic Media Equipment and Electronic Media Systems.
For purposes of this Agreement, “Electronic Media Equipment” includes, but is
not limited to, computers, external storage devices, thumb drives, handheld
electronic devices, telephone equipment, and other electronic media devices.
Additionally, “Electronic Media Systems” includes, but is not limited to,
computer servers, messaging and email systems or accounts, and web-based
services (including cloud-based information storage accounts), whether provided
for Executive’s use directly by the Company or by third-party providers on
behalf of the Company.
(ii)    Return of Company Property. Executive understands and agrees that
anything that she created or worked on for the Company while working for the
Company belongs solely to the Company and that Executive cannot remove, retain,
or use such information without the Company’s express written permission.
Accordingly, on or before the Termination Date, Executive will immediately
deliver to the Company, and will not keep in her possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Confidential Information, all Company equipment including all Company
Electronic Media Equipment, all tangible embodiments of Confidential
Information, all electronically stored information and passwords to access such
property, Company credit cards, records, data, notes, notebooks, lists, books,
client contact information, reports, files, proposals, lists, correspondence,
specifications, software, any other documents and property, and reproductions of
any of the foregoing items, including, without limitation, those records
maintained on a cloud storage network.
(iii)    Return of Company Information on Company Electronic Media Equipment.
Executive agrees that she has not and will not copy, delete, or alter any
information, including personal information voluntarily created or stored,
contained in her Company Electronic Media Equipment prior to returning any
information to the Company. Notwithstanding the foregoing, Executive is
permitted to copy, delete or alter information that is solely personal in nature
and not integrated with or incorporated with Company information.
(iv)    Return of Company Information on Personal Electronic Media Equipment. In
addition, if Executive has used any personal Electronic Media Equipment or
personal Electronic Media Systems to create, receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, Executive agrees, on or before the Termination Date, to use her
reasonable best efforts to make a prompt and reasonable search for such
information in good faith, including reviewing any personal Electronic Media
Equipment or personal Electronic Media Systems to locate such information and if
she locates such information, she agrees to notify the Company of that fact and
then provide the Company with a computer-useable copy of all such Company
information from those equipment and systems or a reasonable opportunity to
create such a copy; and she further agrees to use her reasonable best efforts to
cooperate reasonably with the Company to verify that the necessary copying is
completed (including upon request providing a sworn declaration confirming the
return of property and deletion of information), and, upon confirmation of
compliance by the Company, she agrees to delete and expunge all Company
information.
(v)    Breach of Section 5(e). To the extent the Company reasonably believes
there is a breach of Section 5(e) and to the extent such breach of Section 5(e)
is curable, the Company will give Executive written notice of such breach and a
period of thirty (30) business days to substantially cure the same.
Additionally, to the extent Executive determines she is in breach of Section
5(e), she shall notify the Company and substantially cure such breach within
five (5) business days of determining such breach. If Executive substantially
cures the breach discussed in this Section 5(e)(v) within such cure period, she
will be deemed to be in compliance with Section 5(e).
f.    While employed by the Company and during the Extended Restricted Period,
Executive will communicate the contents of this Section 5 to any person, firm,
association, partnership, corporation or other entity that Executive intends to
be employed by, associated with, or represent.
g.    For the avoidance of doubt, any breach of Section 5(a) through 5(e) of
this Agreement, inclusive, shall constitute a material breach of this Agreement.
Notwithstanding Section 6 of this Agreement, the parties agree that it would be
difficult to fully compensate the Company for damages resulting from the breach
or threatened breach of the covenants set forth in Sections 5(a) through 5(e) of
this Agreement and accordingly agree


5

--------------------------------------------------------------------------------





that the Company shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
or to obtain specific performance, without the need to post any bond, to enforce
such provisions in any action or proceeding instituted in the United States
District Court for the Northern District of Ohio or in any court in the State of
Ohio having subject matter jurisdiction. This provision with respect to
injunctive relief shall not, however, diminish the Company’s right to claim and
recover damages.
6.    ARBITRATION. Subject to Section 5(g) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement or
Executive’s employment with the Company, including without limitation the
construction or application of any of the terms, provisions, or conditions of
this Agreement and any claims for any alleged discrimination, harassment, or
retaliation in violation of any federal, state or local law, will be resolved
exclusively in final and binding arbitration held under the auspices of the
American Arbitration Association (“AAA”) and shall be conducted in accordance
with the National Rules for the Resolution of Employment Disputes, or successor
rules then in effect. The arbitration will be held in New York, New York, and
will be conducted and administered by AAA or, in the event AAA does not then
conduct arbitration proceedings, a similarly reputable arbitration
administrator. Executive and the Company will select a mutually acceptable,
neutral arbitrator from among the AAA panel of arbitrators. Except as provided
by this Agreement, the Federal Arbitration Act will govern the administration of
the arbitration proceedings. The arbitrator will apply the substantive law (and
the law of remedies, if applicable) of the State of Ohio, or federal law, if
Ohio law is preempted, and the arbitrator is without jurisdiction to apply any
different substantive law. Executive and the Company will each be allowed to
engage in adequate discovery, the scope of which will be determined by the
arbitrator consistent with the nature of the claim[s](s) in dispute. The
arbitrator will have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by any party and will apply the standards governing
such motions under the Federal Rules of Civil Procedure. The arbitrator will
render a written award and supporting opinion that will set forth the
arbitrator’s findings of fact and conclusions of law. Judgment upon the award
may be entered in any court of competent jurisdiction. The Company will pay the
arbitrator’s fees, as well as all administrative fees, associated with the
arbitration. Each party will be responsible for paying its own attorneys’ fees
and costs (including expert witness fees and costs, if any), provided, however,
that the arbitrator may award attorney’s fees and costs to the prevailing party,
except as prohibited by law. The existence and subject matter of all arbitration
proceedings, including, any settlements or awards there under, shall remain
confidential. In entering into this Agreement, both parties are waiving the
right to a trial by judge or jury.
7.    SECTION 409A.
a.    This Agreement is intended to comply with Section 409A of the Code and
will be administered and interpreted in a manner intended to comply with Code
Section 409A. Any provision that would cause this Agreement or any payment
hereof to fail to satisfy Code Section 409A of the Code shall have no force or
effect until amended to the minimum extent required to comply with Code Section
409A, which amendment may be retroactive to the extent permitted by Code Section
409A. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits that may be considered “deferred compensation” under Code Section
409A (after taking into account all exclusions applicable to such payments or
benefits under Code Section 409A) upon or following a termination of employment
unless such termination is also a “Separation from Service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “retirement,” “termination,” “termination of employment” or like
terms shall mean Separation from Service.
b.    Any payment scheduled to be made under this Agreement that may be
considered “deferred compensation” under Code Section 409A (after taking into
account all exclusions applicable to such payments or benefits under Code
Section 409A), that are otherwise due on or within the six-month period
following the Termination Date will accrue during such six-month period and will
instead become payable in a lump sum payment on the first business day period
following such six-month period. Furthermore, if any other payments of money or
other benefits due to Executive under this Agreement could cause the application
of an accelerated or additional tax under Code Section 409A, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Code Section 409A, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Company, that does not cause such an


6

--------------------------------------------------------------------------------





accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Code Section 409A (after taking into account all exclusions
applicable to such payments or benefits under Section 409A), any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
c.    Notwithstanding any contrary provision herein, Executive’s right to any
payment (including each installment payment) under this Agreement shall be
treated as a “separate payment” within the meaning of Code Section 409A.
d.    The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 7; provided that the Company
shall not have any liability to Executive with respect thereto absent a breach
by the Company of this Section 7 and the Company’s employees or representatives
shall not have any liability to Executive with respect thereto.
8.    COOPERATION. To the extent reasonably requested by the CEO of the Company
or the Board of Directors of the Company, Executive shall cooperate with the
Company (i) with respect to either (A) any formal or informal inquiry,
investigation, litigation or other proceeding involving the Company and a
governmental agency related to Executive’s service to the Company or (B) any
litigation, arbitration, mediation or other proceeding between the Company and a
third party related to Executive’s service to the Company and (ii) otherwise for
a period not to exceed beyond July 1, 2020 in connection with matters arising
out of Executive’s service to the Company generally; provided that, the Company
shall collaborate with Executive to minimize disruption of Executive’s other
activities. With regard to all other matters arising out of or related to
Executive’s service to the Company, Executive shall endeavor to cooperate with
the Company to the extent reasonably requested by the CEO of the Company or the
Board of Directors of the Company. The Company shall reimburse Executive for
reasonable expenses incurred in connection with such cooperation.
9.    NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or be
construed in any way as an admission of any liability or wrongdoing whatsoever
by the Company or Executive.
10.    PAYMENT OF SALARY AND RECEIPT OF ALL BENEFITS. Executive acknowledges and
represents that, other than the consideration set forth or otherwise referenced
in this Agreement, the Company has paid or provided all salary, wages, bonuses,
accrued vacation, PTO, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive.
11.    INTEGRATED AGREEMENT. This Agreement, including the Release attached as
Exhibit A, is intended by the parties to be a complete and final expression of
their rights and duties respecting the subject matter of this Agreement and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein, except
as expressly set forth herein (including but not limited to treatment of certain
equity awards pursuant to the applicable plans, awards and other operative
documents per Section 3(c)). Except as expressly provided herein, nothing in
this Agreement is intended to negate Executive's agreement to abide by the
Company's policies while serving as an employee of the Company (or thereafter or
to the extent provided by such policies), including but not limited to the
Company's Code of Business Conduct and Ethics and its Employee Handbook, or any
other agreement governing the disclosure and/or use of proprietary information,
which Executive signed while working with the Company or its predecessors; nor
to waive any of Executive's obligations under state and federal trade secret
laws.
12.    TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which she is entitled. Executive acknowledges
that (i) the Company has made no representation to Executive as to the tax
treatment of any compensation or benefits to be paid to Executive under this
Agreement and (ii) the


7

--------------------------------------------------------------------------------





Company has no obligation to “gross-up” any amount payable to Executive under
this Agreement for taxes payable by Executive thereon.
13.    SURVIVAL. Except as mutually agreed in writing in accordance with Section
15 below, the covenants, agreements, representations and warranties contained in
or made in Section 4, 5, 6, 8, 9, 10, 11, 15 and this Section 13 of this
Agreement shall survive any termination of this Agreement.
14.    WAIVER. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute, a continuing waiver of such breach or of other
breaches of the same or any other provision of this Agreement. Neither party
waives any obligation of the other party to provide notice as provided by
Section 5 of this Agreement.
15.    MODIFICATION. This Agreement may not be modified or terminated unless
such modification or termination is embodied in writing, signed by the party
against whom the modification is to be enforced.
16.    NOTICE. Except as otherwise expressly provided in this Agreement, any
notice to either party hereunder shall be in writing and sent by overnight
courier, certified mail, or registered mail (return receipt requested), postage
prepaid, addressed as follows (or to such other address as such party may
designate in writing from time to time):
If to the Company:
Welltower Inc.
4500 Dorr Street
Toledo, OH 43615
Attention: General Counsel
If to the Executive, at the address on file with the Company’s Human Resources
Department.
The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.
17.    ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets or the business of
the Company. The rights and obligations of the Company under this Agreement
shall inure to the benefit and shall be binding upon the successors and assigns
of the Company. Executive shall not have any right to assign her obligations
under this Agreement and shall only be entitled to assign her rights under this
Agreement upon her death (in which case any payments or benefits provided
hereunder will be provided to her designated beneficiary or, if no such
beneficiary has been designated, to her estate), solely to the extent permitted
by this Agreement, or as otherwise agreed to by the Company.
18.    SEVERABILITY. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if any provision
contained in this Agreement is determined by an arbitrator or court of competent
jurisdiction to be unenforceable because it is excessively broad in scope,
whether as to duration, activity, geographic application, subject or otherwise,
it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the extent compatible with then applicable
law in order to achieve the intent of the parties.
19.    GOVERNING LAW. This Agreement will be construed, interpreted, governed
and enforced in accordance with the laws of the State of Ohio, without regard to
its conflict of laws principles.


8

--------------------------------------------------------------------------------





20.    COUNTERPARTS. This Agreement may be executed in counterparts and
delivered by means of facsimile or portable document format (PDF), each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument.
21.    ATTORNEYS’ FEES. The Company will reimburse Executive, upon presentation
of an invoice therefor, in an amount not to exceed Twenty Thousand Dollars
($20,000), for attorneys’ fees and costs incurred by Executive in connection
with the review, negotiation and documentation of this Agreement on Executive’s
behalf.




[Signature Page Follows]


9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set her hand, effective as of the day and year
first written above.


WELLTOWER, INC
 
 
EXECUTIVE




By:
/s/Christy Contardi Stone
 
 
/s/Mercedes T. Kerr


Name:
Christy Contardi Stone
 
 
Mercedes T. Kerr


Title:
Senior Vice President - Human Capital
 
 
 


Date:
July 1, 2019
 


Date:
July 1, 2019











10